Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150025(148)                                                                                          Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  EDWIN A. NICHOLS,                                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150025
                                                                    COA: 303783
                                                                    WCAC: 08-000024
  HOWMET CORPORATION and PACIFIC                                            08-000050
  EMPLOYERS INSURANCE COMPANY/
  CIGNA,
          Defendants-Appellees,
  and
  CORDANT TECHNOLOGIES and MICHIGAN
  PROPERTY & CASUALTY ASSOCIATION,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 30,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2015
         p0518
                                                                               Clerk